 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1336 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
Congratulating the University of Texas men’s swimming and diving team for winning the NCAA Division I national championship. 
 
 
Whereas, on March 28, 2010, the University of Texas Longhorns men’s swimming and diving team won the 2010 NCAA Division I national championships with 500 points; 
Whereas the University of Texas at Austin, located in Austin, Texas, was founded in 1883 and serves over 50,000 students today; 
Whereas the University of Texas Longhorns have won more than 40 national championships, and University of Texas athletes have won 116 Olympic medals; 
Whereas 2010 marked the 10th NCAA national championship for the University of Texas men’s swimming and diving team; 
Whereas head coach Eddie Reese led the team to excellence and became the first men's swimming and diving coach to win NCAA team titles in four separate decades; and 
Whereas senior Dave Walters and sophomore Jimmy Feigen were named the 2010 Big 12 Co-Swimmers of the Year, and sophomore Drew Livingston was named the 2010 Big 12 Diver of the Year: Now, therefore, be it 
 
That the House of Representatives congratulates the University of Texas men’s swimming and diving team for winning the 2010 NCAA Division I national championship. 
 
Lorraine C. Miller,Clerk.
